Citation Nr: 0530161	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran has active military service from May 1982 to 
August 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board notes that the veteran presented testimony during 
an appeal hearing at the RO before the undersigned Veterans 
Law Judge (VLJ) in March 2005.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The veteran is service-connected for impairment of the 
right knee status post arthroscopic surgery, currently rated 
as 30 percent disabling; impairment of the left knee status 
post arthroscopic surgery, currently rated as 30 percent 
disabling; painful impingement syndrome with partial rotator 
cuff tear of the right shoulder, currently rated as 10 
percent disabling; painful impingement syndrome with partial 
rotator cuff tear of the left shoulder, currently rated as 10 
percent disabling; right hip bursitis, rated as 10 percent 
disabling; left hip bursitis, rated as 10 percent disabling; 
hiatal hernia, rated as 10 percent disabling; mechanical low 
back pain, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; carpal tunnel syndrome of the left 
wrist, rated as 0 percent disabling; residuals of carpal 
tunnel repair of the right wrist, rated as 0 percent 
disabling; and external hemorrhoids, currently evaluated as 0 
percent disabling.  He has a combined rating disability 
evaluation of 80 percent.

3.  The veteran's service-connected disabilities include 
seven orthopedic disabilities, all which affect the same body 
system, and require consideration as one disability under 
38 C.F.R. § 4.16 (a).  The combined rating for these 
disabilities is at least 70 percent.

4.  The evidence shows the veteran's service-connected 
disabilities preclude him from substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
TDIU via a June 2002 RO letter, the September 2002 rating 
decision, the January 2003 statement of the case (SOC), and 
the September 2003 and August 2004 supplemental statements of 
the case (SSOCs).  In addition, the June 2002 RO letter, and 
the September 2003 SSOC provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letter, the rating decision, the 
SOC, and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the June 2002 RO letter, the veteran was 
given notice of the VCAA requirements, which was prior to the 
initial September 2002 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the June 2002 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim.  In addition, the reasons and bases of the September 
2002 rating decision, the January 2003 SOC, and the September 
2003 and August 2004 SSOCs specifically explained to the 
appellant what the evidence must show in order to establish 
entitlement to TDIU.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. §  3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ's September 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the September 2003 SSOC contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

In reference to the veteran's claim of entitlement for TDIU, 
he may be awarded a TDIU if he is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to her age or the 
impairment caused by any non-service-connected disabilities.  
See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2005).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  See 38 C.F.R. § 4.16 (a) (2005).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for compensation purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of 
his/her disabilities, age, occupational background, and other 
related factors, an extraschedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. 
§ 4.16(b) (2005).

In this case, the veteran is service-connected for impairment 
of the right knee status post arthroscopic surgery, currently 
rated as 30 percent disabling; impairment of the left knee 
status post arthroscopic surgery, currently rated as 30 
percent disabling; painful impingement syndrome with partial 
rotator cuff tear of the right shoulder, currently rated as 
10 percent disabling; painful impingement syndrome with 
partial rotator cuff tear of the left shoulder, currently 
rated as 10 percent disabling; right hip bursitis, rated as 
10 percent disabling; left hip bursitis, rated as 10 percent 
disabling; hiatal hernia, rated as 10 percent disabling; 
mechanical low back pain, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; carpal tunnel 
syndrome of the left wrist, rated as 0 percent disabling; 
residuals of carpal tunnel repair of the right wrist, rated 
as 0 percent disabling; and external hemorrhoids, currently 
evaluated as 0 percent disabling.  He has a combined 
disability evaluation of 80 percent.

Upon a review of the veteran's case, the Board finds that the 
veteran meets minimum schedular criteria for TDIU of at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent, per 38 C.F.R. § 4.16 (2005).  
The Board finds that the veteran has an overall combined 
disability evaluation of 80 percent.  He also has service-
connected disabilities which include seven orthopedic 
disabilities, affecting the same body system, and requiring 
to be considered as one disability under 38 C.F.R. § 4.16 
(a), prong (3).  Applying the combined rating table under 
38 C.F.R. § 4.25, the veteran has at least a 70 percent 
combined disability rating, taking into consideration the 
service-connected impairment of the right knee status post 
arthroscopic surgery, currently rated as 30 percent 
disabling; impairment of the left knee status post 
arthroscopic surgery, currently rated as 30 percent 
disabling; painful impingement syndrome with partial rotator 
cuff tear of the right shoulder, currently rated as 10 
percent disabling; painful impingement syndrome with partial 
rotator cuff tear of the left shoulder, currently rated as 10 
percent disabling; right hip bursitis, rated as 10 percent 
disabling; right hip bursitis, rated as 10 percent disabling; 
hiatal hernia, rated as 10 percent disabling; and mechanical 
low back pain, rated as 10 percent disabling.

Furthermore, the Board also notes that the veteran meets the 
percentage requirements for the grant of TDIU when taking as 
one disability his disabilities of the knees, and thus, 
meeting the requirements under prong (1) of 38 C.F.R. 
§ 4.16(a).  Under these circumstances, applying the combined 
rating table under 38 C.F.R. § 4.25, the veteran has at least 
a 60 percent combined disability rating (after applying the 
bilateral factor under 38 C.F.R. § 4.26), taking into 
consideration the service-connected impairment of the right 
knee status post arthroscopic surgery, currently rated as 30 
percent disabling; and impairment of the left knee status 
post arthroscopic surgery, currently rated as 30 percent 
disabling.

Moreover, as stated previously, veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director, Compensation and Pension Service, for 
extraschedular consideration, in cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a) (2005).  In this case, the record includes 
evidence that the veteran's service-connected disabilities, 
in and of themselves, preclude him from substantially gainful 
employment.  

Specifically, an April 2003 statement from "L.S., M.D.," 
indicates that the veteran is significantly disabled and 
unable to secure or follow substantially gainful employment 
by reason of his service-connected disabilities.  As well, 
June 2003 statement from "C.M., M.D.," notes the veteran 
was unable to hold a satisfactory job.

The Board acknowledges that during the March 2005 hearing 
before the undersigned, the veteran testified that he had 
been unemployed since November 2001.  However, per an August 
2002 VA form 119 (Report of Contact), the RO attempted to 
contact the veteran at work, and the answering person 
indicated that the veteran was at a meeting, which seems to 
indicate the veteran was employed at this time.  
Nevertheless, given that the Secretary is required to 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary, and given 
that when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board finds that the benefit 
of the doubt rule should be applied to this case.  38 
U.S.C.A. § 5107 (West 2002).    

Upon a review of the evidence, the Board concludes that the 
evidence with respect to individual unemployability is evenly 
balanced so as to permit application of the reasonably doubt 
doctrine in favor of the veteran.  And, for the reasons 
discussed above, the Board finds that a grant of the claim 
for TDIU is warranted.  The evidence is at least in relative 
equipoise in showing that the veteran's service-connected 
disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, entitlement 
to TDIU is warranted and the appeal as to this issue must be 
granted.



ORDER

A TDIU due to the veteran's service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.     


____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


